Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.
Claims 1-19 are rejected.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5,8,12,16,19  are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1,2,3,4,5,6 of U.S. Patent No. 11382084 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove limitations to arrive at a broader claim. 






Instant application 17828311 claim 1
Patented case 11382084 claim 1
A method for receiving a downlink control channel, applied in a terminal, the method comprising:
A method for receiving a downlink control channel, applied in a terminal, the method comprising:
determining a target receiving manner for receiving the downlink control channel;
determining a target receiving manner for receiving the downlink control channel;
and receiving the downlink control channel transmitted by a base station according to the target receiving manner.
and receiving the downlink control channel transmitted by a base station according to the target receiving manner.

wherein the determining the target receiving manner for receiving the downlink control channel comprises: determining the target receiving manner based on a communication protocol and based on target information sent by the base station,

wherein the determining the target receiving manner based on the target information sent by the base station comprises: receiving the target information sent by the base station;

demodulating the received target information using a plurality of pre- stored scrambling sequences, wherein the target information is scrambled by a scrambling sequence among the plurality of pre-stored scrambling sequences;

determining the scrambling sequence among the plurality of pre-stored scrambling sequences that has successfully demodulated the received target information as target association information;

and adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information.


As indicated by the table above, the current application does not contain wherein the determining the target receiving manner for receiving the downlink control channel comprises: determining the target receiving manner based on a communication protocol and based on target information sent by the base station, wherein the determining the target receiving manner based on the target information sent by the base station comprises: receiving the target information sent by the base station; demodulating the received target information using a plurality of pre- stored scrambling sequences, wherein the target information is scrambled by a scrambling sequence among the plurality of pre-stored scrambling sequences; determining the scrambling sequence among the plurality of pre-stored scrambling sequences that has successfully demodulated the received target information as target association information; and adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information. Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to remove feature to arrive at a broader claim. Therefore claim 1 of the instant application  is patentably not distinct from claim 1 of patented application 11382084.

Instant application 17828311 claim 5
Patented case 11382084 claim 2
wherein the association information comprises at least one of:
wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information,
a scrambling sequence for scrambling target information,
wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; and
a terminal grouping to which the terminal belongs.
wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; and
a terminal grouping to which the terminal belongs.


Instant application 17828311 claim 8
Patented case 11382084 claim 3
A method for transmitting a downlink control channel, applied in a base station, the method comprising:
A method for transmitting a downlink control channel, applied in a base station, the method comprising:
transmitting a target receiving manner for receiving the downlink control channel to a terminal;
transmitting a target receiving manner for receiving the downlink control channel to a terminal;
and transmitting the downlink control channel to the terminal, so that the terminal receives the downlink control channel according to the target receiving manner.
and transmitting the downlink control channel to the terminal, so that the terminal receives the downlink control channel according to the target receiving manner.

wherein transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises:

when the target receiving manner for receiving the downlink control channel fails to be determined by the terminal based on a communication protocol;

transmitting target information to the terminal, so that the target receiving manner for receiving the downlink control channel is determined by the terminal based on the target information.


As indicated by the table above, the current application does not contain. wherein transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises: when the target receiving manner for receiving the downlink control channel fails to be determined by the terminal based on a communication protocol, transmitting target information to the terminal, so that the target receiving manner for receiving the downlink control channel is determined by the terminal based on the target information. Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 8 of the instant application  is patentably not distinct from claim 3 of patented application   11382084.





Instant application 17828311 claim 12
Patented case 11382084 claim 4
An apparatus for receiving a downlink control channel, applied in a terminal, the apparatus comprising:
An apparatus for receiving a downlink control channel, applied in a terminal, the apparatus comprising:
a processor; and a memory for storing instructions executable by the processor;
wherein the processor is configured to:
a processor; and a memory for storing instructions executable by the processor;
wherein the processor is configured to:
determine a target receiving manner for receiving the downlink control channel;
determine a target receiving manner for receiving the downlink control channel;
and receive the downlink control channel transmitted by a base station according to the target receiving manner.
and receive the downlink control channel transmitted by a base station according to the target receiving manner.

wherein in determining the target receiving manner for receiving the downlink control channel, the processor is further configured to: determine the target receiving manner based on a communication protocol and based on target information sent by the base station

wherein determining the target receiving manner based on the target information sent by the base station comprises: receiving the target information sent by the base station; demodulating the received target information using a plurality of pre- stored scrambling sequences,

determining the scrambling sequence among the plurality of pre-stored scrambling sequences that has successfully demodulated the received target information as target association information;

and adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information.


As indicated by the table above, the current application does not contain: wherein in determining the target receiving manner for receiving the downlink control channel, the processor is further configured to: determine the target receiving manner based on a communication protocol and based on target information sent by the base station, wherein determining the target receiving manner based on the target information sent by the base station comprises: receiving the target information sent by the base station; demodulating the received target information using a plurality of pre- stored scrambling sequences, determining the scrambling sequence among the plurality of pre-stored scrambling sequences that has successfully demodulated the received target information as target association information; and adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information. Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 12 of the instant application  is patentably not distinct from claim 4 of patented application 11382084.


Instant application 17828311 claim 16
Patented case 11382084 claim 5
wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information;
wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information;
wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; and
a terminal grouping to which the terminal belongs.
wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; and
a terminal grouping to which the terminal belongs.



Instant application 17828311 claim 19
Patented case 11382084 claim 6
an apparatus for transmitting a downlink control channel, applied in a base station, the apparatus comprising:
an apparatus for transmitting a downlink control channel, applied in a base station, the apparatus comprising:
a processor; and a memory for storing instructions executable by the processor,
a processor; and a memory for storing instructions executable by the processor,
wherein the processor is configured to: transmitting a target receiving manner for receiving the downlink control channel to a terminal; and transmitting the downlink control channel to the terminal, so that the terminal receives the downlink control channel according to the target receiving manner,
wherein the processor is configured to: transmitting a target receiving manner for receiving the downlink control channel to a terminal; and transmitting the downlink control channel to the terminal, so that the terminal receives the downlink control channel according to the target receiving manner,

wherein transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises:

when the target receiving manner for receiving the downlink control channel fails to be determined by the terminal based on a communication protocol, transmitting target information to the terminal, so that the target receiving manner for receiving the downlink control channel is determined by the terminal based on the target information.


As indicated by the table above, the current application does not contain: wherein transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises: when the target receiving manner for receiving the downlink control channel fails to be determined by the terminal based on a communication protocol, transmitting target information to the terminal, so that the target receiving manner for receiving the downlink control channel is determined by the terminal based on the target information. Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 19 of the instant application  is patentably not distinct from claim 6 of patented application 11382084.
Claim Rejections - 35 USC § 102
4.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.Claims 1-3, 6, 8,9,10, 12-14, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhang et al. (US-PG-PUB 2017/0245250 A1).
The invention is about an about an apparatus for sending and receiving downlink control channel and is shown in fig.1 below.
    PNG
    media_image1.png
    448
    620
    media_image1.png
    Greyscale




The primary reference Zhang is about transmitting a downlink control channel in a narrowband user equipment and is shown in fig. 5 below. 
    PNG
    media_image2.png
    237
    817
    media_image2.png
    Greyscale















For claim 1.     Zhang teaches a method for receiving a downlink control channel (Zhang fig. 5 [0297] a method of receiving a physical downlink channel) and, applied in a terminal (Zhang fig.5 [0297] method being applied in a user terminal), the method comprising:
determining a target receiving manner for receiving the downlink control channel (Zhang fig. 5 step 501 [0298]  terminal receiving i.e. determining configuration information i.e. receiving manner and [0307] a determination being done by Ue); and
receiving the downlink control channel transmitted by a base station according to the target receiving manner (Zhang fig. 5 step 502 [0335] terminal receiving downlink control information based on the configuration information i.e. manner and [0298] configuration information indicating receiving manner of signal).

For claim 2.     Zhang teaches adopting a preset receiving manner (Zhang [0111] [0113] predefined resource being conveyed using signaling being determined i.e. adopted according to rule), corresponding to the downlink control channel in a communication protocol between the terminal and the base station (Zhang [0242] [0243] resource being allocated according to a preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information).
as the receiving manner for receiving the downlink control channel (Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

For claim 3.    Zhang teaches receiving the target receiving manner for receiving the downlink control channel transmitted by the base station using a target signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and 
wherein the target signaling comprises at least one of: a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

For claim 6. Zhang teaches wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource;
searching a target search space corresponding to the downlink control channel (Zhang [0191] a search space of the physical downlink control channel);
receiving according to a target modulation and coding manner;
receiving according to a target period; and
receiving a target beam for transmitting the downlink control channel.

For claim 8.   Zhang teaches a method for transmitting a downlink control channel (Zhang fig.1 S101 [0186] a method of transmitting downlink control channel done by a base station), applied in a base station ((Zhang fig.1 S101 [0186] a method implemented in a base station), the method comprising:
transmitting a target receiving manner for receiving the downlink control channel to a terminal (Zhang fig.1 step S101 configuration information i.e. manner of transmitting, pertaining to transmission of physical downlink control channel); and
transmitting the downlink control channel to the terminal (Zhang fig.1 step S102 downlink control channel being transmitted by base station) , so that the terminal receives the downlink control channel according to target the  receiving manner (Zhang fig.1 step S102  [0224] downlink control channel being transmitted by base station using the configuration information i.e. a manner of sending downlink control channel and [0236] configuration of physical downlink control channel indicating sending and receiving manner being embedded in scheduling information and [0298] configuration information indicating receiving manner of signal ).

For claim 9.  Zhang teaches wherein the transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises:
transmitting the target  receiving manner for receiving the downlink control channel to the terminal by a target signaling(Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and
wherein the target signaling comprises at least one of: a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

For claim 10.    Zhang teaches wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource;
searching a target search space corresponding to the downlink control channel (Zhang [0191] a search space of the physical downlink control channel);
 receiving according to a target modulation and coding manner; 
receiving according to a target period; and
receiving a target beam for transmitting the downlink control channel.

For claim 12.   Zhang teaches an apparatus for receiving a downlink control channel applied in a terminal (Zhang fig. 12 a user equipment i.e. terminal and [0498] configuration information of a physical downlink channel being received), the apparatus comprising:
a processor (Zhang fig.12, 1201); and a memory for storing instructions executable by the processor (Zhang 1204 memory and program code).
wherein the processor is configured to:
determine a target  receiving manner for receiving the downlink control channel(Zhang fig. 5 step 501 [0298]  terminal receiving i.e. determining configuration information i.e. receiving manner and [0307] a determination being done by Ue); and
receive the downlink control channel transmitted by a base station according to the receiving manner (Zhang fig. 5 step 502 [0335] terminal receiving downlink control information based on the configuration information i.e. manner and [0298] configuration information indicating receiving manner of signal).

For claim 13.     Zhang teaches wherein the processor is further configured to:
a receiving manner(Zhang [0111] [0113] predefined resource being conveyed using signaling being determined i.e. adopted according to rule), corresponding to the downlink control channel in a communication protocol between the terminal and the base station(Zhang [0242] [0243] resource being allocated according to a preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information), as the target receiving manner for receiving the downlink control channel(Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

For claim 14.  Zhang teaches wherein the processor is further configured to:
receive the target receiving manner for receiving the downlink control channel transmitted by the base station using a target signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and
wherein the target signaling comprises at least one of:
a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling(Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

For claim 17.  Zhang teaches wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource;
searching a target search space corresponding to the downlink control channel (Zhang [0191] a search space of the physical downlink control channel); receiving according to a target modulation and coding manner; 
receiving according to a target period; and
 receiving a target beam for transmitting the downlink control channel.

For claim 19. Zhang teaches an apparatus for transmitting a downlink control channel (Zhang fig.11 base station and [0495] base station sending configuration of a physical downlink control channel), applied in a base station, the apparatus comprising:
a processor (Zhang fig.11, 1101 processor); and
a memory for storing instructions executable by the processor (Zhang fig.11, 1104 program code and memory coupled to processor).
wherein the processor is configured to:
transmit a receiving manner for receiving the downlink control channel to a terminal Zhang fig.1 step S101 configuration information i.e. manner of transmitting, pertaining to transmission of physical downlink control channel); and
transmit the downlink control channel to the terminal (Zhang fig.1 step S102 downlink control channel being transmitted by base station) , so that the terminal receives the downlink control channel according to the target receiving manner(Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2017/0245250 A1) and in view of Liu et al. (US-PG-PUB 2019/0363839 A1).
 
For claim 4.    Zhang teaches all the limitations of parent claim 1,
Zhang teaches wherein the determining the target receiving manner for receiving the downlink control channel comprises:
determining target association information associated with the downlink control channel (Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); and
Zhang does not teach adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information 
However, Liu from a similar field of endeavor teaches adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information (Liu [0124] a pre-stored correspondence between scrambling code used by physical layer signaling and mapping manner which was agreed upon between terminal and based station).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the teaching of Zhang to use a correspondence between scrambling sequence a mapping manner to decide a transmitting and receiving manner. Because Liu teaches a method of improving a rate of decoding thus improving communication between transmitter and receiver and improving spectrum efficiency (Liu [0004]).

For claim 5.    The combination of Zhang and Liu teaches all the limitation of claim 4
Zhang teaches wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); wherein the target information is information corresponding to a channel or an information block  received by the terminal before receiving the downlink control channel (Zhang [0222]-[0224] terminal being notified using layer signaling of a PBCH and was received before transmission of physical downlink control channel); and
a terminal grouping to which the terminal belongs.

For claim 15.    The combination of Zhang and Liu teaches all the limitation of parent claim 12, 
Zhang teaches determine target association information associated with the downlink control channel(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information);; and
Zhang does not teach to adopt a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information 
However, Liu from a similar field of endeavor teaches adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information (Liu [0124] a pre-stored correspondence between scrambling code used by physical layer signaling and mapping manner which was agreed upon between terminal and based station).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the teaching of Zhang to use a correspondence between scrambling sequence a mapping manner to decide a transmitting and receiving manner. Because Liu teaches a method of improving a rate of decoding thus improving communication between transmitter and receiver and improving spectrum efficiency (Liu [0004]).

For claim  16.   The combination of Zhang and Liu teaches all the limitation of parent claim 15,
 Zhang teaches wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel(Zhang [0222]-[0224] terminal being notified using layer signaling of a PBCH and was received before transmission of physical downlink control channel); and 
a terminal grouping to which the terminal belongs.

Claims 7,11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2017/0245250)  and in view of Lyu et al. (US-PG-PUB 2019/0230694 A1).

For claim 7.   Zhang teaches all the limitation of claim 1
  Zhang does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel 
However, Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

For claim 11.     The combination of Zhang teaches all the limitation of claim 8
	The combination of Zhang does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel 
However, Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

For claim 18.   The combination of Zhang and Zhang9204 teaches all the limitation of parent claim 17, 
Zhang does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel 
However, Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US-PG-PUB 2014/0321383 A1) method for processing physical downlink control channel data.
Zhang et al. (US-PG-PUB 2020/0267710 A1) signal transmission method and device.
Shi et al. (US-PG-PUB 2018/0234952 A1) method and apparatus receiving for sending and receiving downlink control channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412